PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/355,631
Filing Date: 15 Mar 2019
Appellant(s): Fallin et al.



__________________
David Meibos
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed October 12, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated March 19, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6, 12-14, 21-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 18-21 of U.S. Patent No. 10,258,401 (‘401) in view of Burkhart US 5,330,468. 
Regarding Claim 1, ‘401 discloses an instrument for placing a member transosseously through first and second transverse, intersecting bone tunnels, the instrument (claim 1 preamble) comprising: 
a first tunnel member (“first tunnel member” claim 1) having a proximal end and a distal end, the first tunnel member having a first longitudinal passage exiting the distal end of the first tunnel member along a first guide axis (claim 1);
 a second tunnel member (“second tunnel member” claim 1) having a proximal end and a distal end, the second tunnel member having a second longitudinal passage  exiting the distal end of the second tunnel member along a second guide axis transverse to the first guide axis (claim 1, Col 14 line 7-8 “nonparallel” , see also claim 2 where the angle is adjustable); and
a passer (“passer” claim 1) comprising a suture retention feature (“loop” claim 18);
wherein the passer is operable to move the suture retention feature through the second longitudinal passage, from the second longitudinal passage into the first longitudinal passage, and through the first longitudinal passage (end of Claim 1); wherein the passer is further operable, after motion of the suture retention feature from the second longitudinal passage into the first longitudinal passage, to retain a suture with the suture retention feature and carry the suture back through the first longitudinal passage and the second longitudinal passage (end of claim 1, see also claim 19 where the passer is able to extend through both tunnels such that is can be pushed from the second passage into the first passage and back from the first passage into the second passage).
‘401 also discloses the limitations of Claim 2 (as discussed at the end of the rejection for claim 1 above), Claim 3-4 (claim 18, 21), Claim 6 (see claim 20-21 where the “first end” can be grasped and function is a handle), Claim 12 (see claim 19), Claims 13 (claims 18, 20), Claim 14 (claim 21), Claim 21 (preamble of claim 1 and last limitation of claim 1) , Claim 22 (Claim 19, see also Claims 20-21 where the proximal end of the passer is able to be grasped by a user to pass the passer in “one motion” through the tunnel members, see also end of Claim 1).
‘401 discloses that the first longitudinal passage extends completely through the first tunnel member (Claim 1 last limitation, passer passes completely through the first tunnel member), where the first tunnel member can be substantially linear (Col 13 line 66) but does not disclose at least part of at least one of the first longitudinal passage and the second longitudinal passage is straight. 
Burkhart discloses a similar instrument (Fig 1)  comprising first and second tunnel members (#16 and #18, Fig 1), a passer (#26) able to be passed through a second longitudinal passage of the second tunnel member and then into a first longitudinal passage of the first tunnel member (Fig 1, end #30 of the first tunnel member extending out from the first tunnel member), proximal portions of the passages are straight (as seen in Fig 1, 2b, 3b) which allows the passer to the anatomy in one location and out another transverse location (Fig 1 which shows the passer extending out and completely through both passages).
It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify ‘401 to have at least part of at least one of the first longitudinal passage and the second longitudinal passage is straight in view of Burkhart above because this provides a known configuration for longitudinal passages of tunnel members for placement of a passer there through. 
Claims 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 17-18, 20 of U.S. Patent No. 10,258,401 (‘401). Although the claims at issue are not identical, they are not patentably distinct from each other because: 
Regarding Claim 18, ‘401 discloses an instrument for placing a member transosseously through first and second transverse, intersecting bone tunnels, the instrument (claim 1 preamble) comprising: 
a first tunnel member (“first tunnel member” claim 1) having a proximal end and a distal end, the first tunnel member having a first longitudinal passage exiting the distal end of the first tunnel member along a first guide axis (claim 1);
 a second tunnel member (“second tunnel member” claim 1) having a proximal end and a distal end, the second tunnel member having a second longitudinal passage  exiting the distal end of the second tunnel member along a second guide axis transverse to the first guide axis (claim 1, Col 14 line 7-8 “nonparallel” , see also claim 2 where the angle is adjustable); and
a passer (“passer” claim 1) comprising a wire loop (“loop” claim 18) configured to retain suture, wherein the wire loop is shaped to be pushable, with the second guide axis transverse to the first guide axis (claim 1, Col 14 line 7-8 “nonparallel” , see also claim 2 where the angle is adjustable), from the second longitudinal passage into the first longitudinal passage (end of claim 1, claim 18, one can push the wire loop from the second passage into the first passage).
 ‘401 also discloses the limitations of Claim 19 (see claim 18, 20), Claim 20 (claim 17).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the appellant regards as his invention.


Claim 22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the appellant), regards as the invention.
Claim 22 recites the limitation "the suture passer" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It is not clear if this is referring to the “passer” recited in claim 1 or a different passer entirely. For examination purposes, the examiner will treat the “suture passer” as the “passer” recited in claim 1. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burkhart US 5,330,468.
Regarding Claim 1, Burkhart discloses an instrument for placing a member transosseously through first and second transverse, intersecting bone tunnels, the instrument (Fig 1) comprising: 
a first tunnel member (#16, Fig 1, 3, 3b) having a proximal end and a distal end (top and bottom ends of #16, Fig 3, 3b), the first tunnel member having a first longitudinal passage (passage extending through #16) exiting the distal end of the first tunnel member along a first guide axis (Fig 3b, see Fig below, the passage exiting the first tunnel member at elongated opening #44 where elongated opening #44 can define  a number of axis, one such axis is shown below);
 a second tunnel member (#18) having a proximal end and a distal end (top and bottom ends of #18, Fig 1, 2a-2b), the second tunnel member having a second longitudinal passage (passage for #18) exiting the distal end of the second tunnel member along a second guide axis (Fig 2a, see Fig below, the passage exiting the second tunnel member at opening #21 where #21 is oddly shaped and can define any number of axis) transverse to the first guide axis (see discussion above where the first and second passages exits their respective distal ends at respective openings, these openings defining a number of axes [one example: axis “A” in Fig 1] that are transverse to each other as indicated in the annotated fig below)(further, first tunnel member #16 is moveable along guide #12 or removable from guide #12, Col 3 lines 30-35 and removable from #12,  such that the orientation of the first guide axis can and provide other orientations in which the first and second guide axes are transverse to each other) (it is noted that appellant is not claiming any additional points of references of where the first and second guide axes are taken from); and
a passer (#26) comprising a suture retention feature (#28);
wherein the passer is operable to move the suture retention feature through the second longitudinal passage, from the second longitudinal passage into the first longitudinal passage, and through the first longitudinal passage (Col 2 lines 55-67, Col 3 lines 1-30, Fig 1); 
wherein the passer is further operable, after motion of the suture retention feature from the second longitudinal passage into the first longitudinal passage, to retain a suture with the suture retention feature and carry the suture back through the first longitudinal passage and the second longitudinal passage (Col 2 lines 55-67, Col 3 lines 1-30, Fig 1 where one is able to place the passer and the suture retention feature #28 through the second longitudinal passage and partially into the first longitudinal passage and then one is able to pull on the suture and push the passer to move the retention feature #28 back through the first longitudinal passage and into the second longitudinal passage, where it is noted that since the suture is tied/loop to the retention feature #28, the suture is still carried by the retention feature #28 regardless if one is pulling on the suture or not, see also Response to Arguments below where how the action is able to performed is not being claimed),
wherein at least part of at least one of the first longitudinal passage and the second longitudinal passage is straight (Fig 2a where the portion below area #20 is pointing to is straight)(alternatively, see Figs 2b, 3b where both passages each has a straight proximal portions). 
    PNG
    media_image2.png
    573
    773
    media_image2.png
    Greyscale

Regarding Claim 12, Burkhart discloses the passer has a length greater than the combined length of the first and second longitudinal passages (as seen in Fig 1 where the passer has one end #30 and wire loop #28 at the other end, where both ends are extending from the passages).

Regarding Claim 13, Burkhart discloses the passer comprises a first end (#30) and a second end (#28), the suture retention feature comprising a bent loop (#26) at the second end (Fig 1 where the loop #28 is bent/bowed outward from a shaft #26 of the passer, it is noted that appellant is not claiming how it is bent)(alternatively, the passer is flexible, Col 2 lines 60-65 where one can bend #28 such that it is offset from the rest of the passer, likewise, it is bent when at the distal end #20 of the second tunnel). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-9, 12-13, 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Burkhart US 5,330,468 in view of in view of Maki US 5,755,728.
Regarding Claim 1, Burkhart discloses an instrument for placing a member transosseously through first and second transverse, intersecting bone tunnels, the instrument (Fig 1) comprising: 
a first tunnel member (#16, Fig 1, 3, 3b) having a proximal end and a distal end (top and bottom ends of #16, Fig 3, 3b), the first tunnel member having a first longitudinal passage (passage extending through #16) exiting the distal end of the first tunnel member along a first guide axis (Fig 3b, see Fig below, the passage exiting the first tunnel member at elongated opening #44 where elongated opening #44 can define  a number of axis, one such axis is shown below);
 a second tunnel member (#18, Fig 1, 2a-2b) having a proximal end and a distal end (top and bottom ends of #18, Fig 1, 2a-2b), the second tunnel member having a second longitudinal passage (passage for #18) exiting the distal end of the second tunnel member along a second guide axis (Fig 2a, see Fig below, the passage exiting the second tunnel member at opening #21 where #21 is oddly shaped and can define any number of axis) transverse to the first guide axis (see discussion above where the first and second passages exits their respective distal ends at respective openings, these openings defining a number of axes [one example: axis “A” in Fig 1] that are transverse to each other as indicated in the annotated fig below)(further, first tunnel member #16 is moveable along guide #12 or removable from guide #12, Col 3 lines 30-35 and removable from #12,  such that the orientation of the first guide axis can and provide other orientations in which the first and second guide axes are transverse to each other) (it is noted that appellant is not claiming any additional points of references of where the first and second guide axes are taken from); and
a passer (#26) comprising a loop (#28) at the proximal end (Fig 1);
wherein at least part of at least one of the first longitudinal passage and the second longitudinal passage is straight (Fig 2a where the portion below area #20 is pointing to is straight)(alternatively, see Figs 2b, 3b where both passages each has a straight portion proximal their distal ends). 
    PNG
    media_image2.png
    573
    773
    media_image2.png
    Greyscale



Burkhart discloses the first and second longitudinal passages provides a passageway for the passer (#26) to enter an anatomy at a first location (at the second longitudinal passage, Fig 1) and out the anatomy in a second location (Fig 1, where tip #30 is located), the passer includes a distal portion with leading tip (#30) and the passer has a length to extend completely through the second and first longitudinal passages (Fig 1) such that the passer is operable to move the distal portion of the passer through the second longitudinal passage, from the second longitudinal passage into the first longitudinal passage, and through the first longitudinal passage (Fig 1, where the passer passes completely through the passages with the distal portion including tip #30 extending out from the first longitudinal passage) and then moving the distal portion back through the first longitudinal passage and through the second longitudinal passage (Fig 1, one can pull the passer #26 back through the first and second longitudinal passages) but does not disclose a suture retention feature, wherein the passer is operable to move the suture retention feature through the second longitudinal passage, from the second longitudinal passage into the first longitudinal passage, and through the first longitudinal passage, the passer is further operable, after motion of the suture retention feature from the second longitudinal passage completely through the first longitudinal passage, to retain a suture with the suture retention feature and carry the suture back through the first longitudinal passage and the second longitudinal passage.
Maki discloses an instrument having a continuous passageway (#43, Fig 3-4) and a passer (#10, Fig 1), the passer a proximal loop (#20), a distal portion with suture retention feature (#14) and leading tip (#12), wherein  the continuous passageway provides a passageway for the passer (#10) to enter an anatomy at a first location (at one end of the continuous passageway near ref #55 in Fig 4) and out the anatomy in a second location (Fig 3, where tip #12 is located),  the passer aiding movement of a wire/suture through the instrument that is placed in a desired anatomy (abstract, Col 3 lines 60-65),  wherein the passer is operable to move one of the suture retention feature (#14) completely through the continuous passageway (Fig 6), after motion of the suture retention feature (#14) completely through the continuous passageway a wire/suture is retained with the suture retention feature (Col 3 lines 47-65 where after a suture can be coupled to the suture retention feature #14 after the passer has “after it has passed through the tissue”) and operable to move the suture back through the continuous passageway (Col 3 lines 47-65 one can reverse the process and pull the suture retention feature #14 back towards the first location), where this allows a length of suture can be secured to one of the suture retention features either before or after exiting the continuous passageway, where this allows the surgeon great flexibility in placing suture material at a desired location relative to tissue that is to be treated, sewn, tied, or the like (Col 1 lines 58-62, Col 3 lines 50-55).
It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify Burkhart the distal portion of the passer to include a suture retention feature adjacent the leading/distal end (#30 of Burkhart)  in view of Maki so that after motion of the suture retention feature from the second longitudinal passage completely through the first longitudinal passage, to retain a suture with the suture retention feature and carry the suture back through the first longitudinal passage and the second longitudinal passage because this allows the surgeon to have greater flexibility in placing suture material at a desired location relative to tissue that is to be treated, sewn, tied, or the like. 
Regarding Claim 2, Burkhart as modified discloses the passer is further configured to move the suture retention feature (with the modification above, the suture retention feature adjacent leading end #30 of Burkart) from the second longitudinal passage into the first longitudinal passage by pushing the suture retention feature from the second longitudinal passage into the first longitudinal passage (Fig 1 in Burkhart and with the modification in view of Maki, one is able to place the passer and the suture retention feature first into the second passage and into the first passage by pushing the passer therethrough).

Regarding Claim 3, Burkhart as modified discloses the suture retention feature comprises a wire loop (#14 as modified by Maki); and
the passer further comprises a handle (Fig 1, Burkhart, the end #28 opposite of the suture retention feature is able to be grasped and act as a handle) and a wire (#26 in Burkhart) extending at least partway along a displacement (Fig 1 in Burkhart)(it is also noted that Maki has a similar configuration where the end opposite of the suture retention feature #14 is able to be grasped and act as a handle and has a flexible wire #11 between the handle and wire loop).

Regarding Claim 6, Burkhart as modified discloses the passer further comprises a handle (Fig 1, Burkhart, the end #28 opposite of the suture retention feature is able to be grasped and act as a handle) and a wire (#26 in Burkhart) extending at least partway along a wire axis between the handle (Fig 1 in Burkhart) and the wire loop (#14, Fig 1 in Maki, see modification above); and 
the wire extends along the wire axis (Fig 1 in Burkhart) and the suture retention feature comprises a wire loop (#14) with a first bend angled away from the wire axis (Fig 1 in Maki, loop #14 is bent slightly away from wire #11)(alternatively, see Fig 1 in Burkhart where the wire #26 is flexible and thus wire loop can be at a first bend angle from the wire axis).
Regarding Claim 7, Burkhart as modified discloses the passer comprises an indicator (#28) that indicates to a user an orientation of the wire loop (#14 of Maki) (with the modification of Maki indicator #28 of Burkhart would correspond to the wire loop [see Fig 1 of Maki where Maki discloses a similar indicator #20, rotational positions of the indicator #20 and wire loop #14 are the same], where both ends of the passer has loops and thus one can see the orientation of #28 and compare that with the wire loop such that when the passer is rotated about the wire axis, indicator #28 [of Burkhart] and wire loop #14 [in view of Maki] also rotate and looking at the orientation of indicator indicates and mirrors the rotational position of the wire loop about the wire axis).
Regarding Claim 8, Burkhart as modified discloses the indicator (#28 in Burkhart) is positioned on the handle (#28 in Burkhart can be grasped and function as a handle); and
the wire loop (#14 of Maki) is rotatable about the wire axis (one can rotate wire #26 of Burkhart about itself and thus also rotate the wire loop), with the wire loop positioned in the second longitudinal passage, in response to rotation of the handle about the wire axis (as discussed above, one is able to rotate the wire about itself and thus also rotate the wire loop when in the second longitudinal passage).

Regarding Claim 9, Burkhart as modified discloses an angled surface (near where ref #21 is pointing to in Fig 2a in Burkhart) at the distal end of the second longitudinal passage, wherein the angled surface is operable to receive contract from the wire loop to deflect the wire loop towards the first longitudinal passage (Fig 1 in Burkhart and Fig 5-6 in Maki where the passer if flexible and the angled surface is able to deflect the wire loop upon contact to move it into the first longitudinal passage).

Regarding Claim 12, Burkhart as modified discloses the passer has a length greater than the combined length of the first and second longitudinal passages (Fig 1 in Burkhart).

Regarding Claim 13, Burkhart as modified discloses the passer comprises a first end and a second end (Fig 1 in Burkhart), the suture retention feature (#14 in Maki) comprising a bent loop (#14 in Maki) at the second end (Fig 1 in Maki where the loop #14 is bent/bowed outward from a shaft #26 of the passer, it is noted that appellant is not claiming how it is bent)(alternatively, the passer is flexible, Fig 1 in Burkhart, where one can bend a portion of #26 adjacent suture retention feature such that it is offset from the rest of the passer). 
Regarding Claim 21, Burkhart as modified discloses the distal end of the first tunnel member is configured to be inserted into the first bone tunnel (see Fig 1 in Burkhart, where the bone tunnel is only functionally recited, and while not shown in Burkhart, the first tunnel member #16 is able to have its distal end be inserted into a first bone tunnel);
the distal end of the second tunnel member is configured to be inserted into the second bone tunnel (see Fig 1 in Burkhart, where the bone tunnel is only functionally recited, and while not shown in Burkhart, the second tunnel member #18 is able to have its distal end be inserted into a second bone tunnel); and
the passer is further operable, with the distal end of the first tunnel member within the first bone tunnel and the distal end of the second tunnel member within the second bone tunnel, to move the suture retention feature through the second longitudinal passage, from the second longitudinal passage into the first longitudinal passage, and through the first longitudinal passage (Fig 1 in Burkhart and as discussed above, the tunnel members can be placed in respective bone tunnels, where due to the distal openings of the tunnel members, the suture retention feature [in view of the modification in view of Maki above],  is able to move through the second longitudinal passage, into and through the first longitudinal passage).

Regarding Claim 22, Burkhart as modified discloses the suture passer comprises a handle (Fig 1 in Burkhart where #28 can be grasped and function as a handle); and
a wire (#26), longer than a combined length of the first and second tunnel members (Fig 1, extends completely through the first and second tunnel members), extending from the handle to the suture retention feature (with the modification in view of Maki to have the suture retention feature at the distal portion of the passer, the wire #26 would be located between the handle and suture retention feature).

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Burkhart US 4,312,337 in view of Maki US 5,755,728.
Regarding Claim 18, Burkhart discloses an instrument for placing a member transosseously through first and second transverse, intersecting bone tunnels, the instrument (Fig 1) comprising: 
a first tunnel member (#16, Fig 1, 3, 3b)  having a proximal end and a distal end (top and bottom ends of #16, Figs 1, 3, 3b), the first tunnel member having a first longitudinal passage (passage extending through #16 through which passer #26 passes, Fig 1) exiting the distal end of the first tunnel member along a first guide axis (Fig 3b, see Fig below, the passage exiting the first tunnel member at elongated opening #44 where elongated opening #44 can define  a number of axis, one such axis is shown below);
a second tunnel member (#18, Fig 1, 2a-2b) having a proximal end and a distal end (top and bottom ends of #18), the second tunnel member having a second longitudinal passage (passage through #18 through which passer #26 passes, Fig 1) exiting the distal end of the second tunnel member along a second guide axis (Fig 2a, see Fig below, the passage exiting the second tunnel member at opening #21 where #21 is oddly shaped and can define any number of axis) transverse to the first guide axis (see discussion above where the first and second passages exits their respective distal ends at respective openings, these openings defining a number of axes [one example: axis “A” in Fig 1] that are transverse to each other as indicated in the annotated fig below)(further, first tunnel member #16 is moveable along guide #12 or removable from guide #12, Col 3 lines 30-35 and removable from #12,  such that the orientation of the first guide axis can and provide other orientations in which the first and second guide axes are transverse to each other) (it is noted that appellant is not claiming any additional points of references of where the first and second guide axes are taken from)
a passer (#26) having a loop (#28) at the proximal end (Fig 1) and a distal portion that includes a leading tip (#30), the distal portion is pushable, with respect to the second guide axes transverse to the first guide axis, from the second longitudinal passage into the first longitudinal passage (Fig 1, with the axes transverse, one can push the distal portion from the second longitudinal passage into and through the first longitudinal passage).

    PNG
    media_image2.png
    573
    773
    media_image2.png
    Greyscale

Burkhart does not disclose the distal portion of the  passer comprises a wire loop.
Maki discloses an instrument having a continuous passageway (#43, Fig 3-4) and a passer (#10, Fig 1), the passer a proximal loop (#20), a distal portion with a wire loop (#14) and leading tip (#12), wherein  the continuous passageway provides a passageway for the passer (#10) to enter an anatomy at a first location (at one end of the continuous passageway near ref #55 in Fig 4) and out the anatomy in a second location (Fig 3, where tip #12 is located),  the passer aiding movement of a wire/suture through the instrument that is placed in a desired anatomy (abstract, Col 3 lines 60-65),  wherein the passer is operable to push the wire loop (#14) completely through the continuous passageway (Fig 6), where this allows a length of suture can be secured to one of the suture retention features either before or after exiting the continuous passageway, where this allows the surgeon great flexibility in placing suture material at a desired location relative to tissue that is to be treated, sewn, tied, or the like (Col 1 lines 58-62, Col 3 lines 50-55).
It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify Burkhart the distal portion of the passer to include a wire loop adjacent the leading/distal end (#30 of Burkhart)  in view of Maki so that the distal portion of the passer can retain a suture which allows the surgeon to have greater flexibility in placing suture material at a desired location relative to tissue that is to be treated, sewn, tied, or the like. With the modification of have a wire loop at the distal portion of the passer, the wire loop is able to be pushed through the tunnel members while the second guide axis is transverse to the first guide axis. 

Regarding Claim 19, Burkhart as modified discloses the passer further comprises a handle (Fig 1, Burkhart, the end #28 opposite of the leading end #30 is able to be grasped and act as a handle) and a wire (#26 in Burkhart) extending at least partway along a wire axis between the handle (Fig 1 in Burkhart, axis extending along leading end #30) and the wire loop (#14, Fig 1 in Maki, see modification above), the wire loops comprising:
a first bend angled away from the wire axis (see Fig below where with the modification in view of Maki to include a wire loop, there would be a first bend); and 
a second bend, distal to the first bend, angled away from the wire axis (see Fig below where with the modification in view of Maki to include a wire loop, there would be a first bend and a second bend distal to the first bend).


    PNG
    media_image3.png
    434
    741
    media_image3.png
    Greyscale



Regarding Claim 20, Burkhart as modified discloses an angled surface (near where ref #21 is pointing to in Fig 2a in Burkhart) at the distal end of the second longitudinal passage, wherein the angled surface is operable to receive contract from the wire loop to deflect the wire loop towards the first longitudinal passage (Fig 1 in Burkhart and Fig 5-6 in Maki where the passer if flexible and the angled surface is able to deflect the wire loop upon contact to move it into the first longitudinal passage).
 (2) Response to Argument
For the above reasons, it is believed that the rejections should be sustained.
Appellant did not address the Double Patenting Rejections and 112(b) rejections in their Appeal Brief and as such those rejections are maintained. 
With regards to the 102 rejection for Claim 1, appellant argues that Burkhat does not disclose “wherein the passer is further operable, after motion of the suture retention feature from the second longitudinal passage into the first longitudinal passage, to retain a suture with the suture retention feature and carry the suture back through the first longitudinal passage and the second longitudinal passage” and provides three reasons why. Appellant agues (on pg 8 in the Appeal Brief):  “First, there is no reason to do this” (moving retention feature #28 of Burkhart through tunnel 18 and tunnel 32 and then back through 32 and tunnel 18) as it would complicate the procedure. This is not persuasive as the claim is directed to an apparatus claim not a method of use. The claim merely requires that the suture retention feature #28 can move from the tunnel #18 into tunnel #32 and then back into tunnel #18. Further Burkhart was used in a 102 rejection (not a 103) and that Burkhart is capable of performing the function and motivation to do something would not be a factor. With regard the statement of intended use and other functional statements, they do not impose any structural limitations on the claims distinguishable over Burkhart which is capable of being used as claimed if one so desires to do so. In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).  
 Appellant’s second argument is that doing the claimed function is impossible due to the shape of end #36 of tunnel #32 (pg 8 in the Appeal Brief). The third argument is that hole “A” in the humerus (pg 9 in the Appeal Brief) is small and would not accommodate pin #26 and suture attached to the retention feature #28. The claim does not require how the claimed function is performed and does not claim that the action be performed while the tunnel members are implanted in the body. As stated above, the claim is directed to an apparatus not a method of use. The claimed function is able to performed ex-situ (outside the body) with curved frame #12 holding the tunnel members in place. With a suture attached to suture retention feature #28, one is able to move the suture retention feature #28 from the second tunnel #18 into the first tunnel #16 and then back into the second tunnel #18. If there is any misalignment between the suture retention feature #28 and the distal opening of the second tunnel #18, one can simply direct #28 back into the second tunnel #18 by hand or using tweezers or another tool. Alternatively, with retention feature #28 in the first tunnel #16 and the suture (attached thereto) attached to the retention feature #28 and extend out from second tunnel #18, tugging on the proximal end of the suture itself can help direct the retention feature #28 back into the second tunnel #18.
Appellants arguments about the size of hole “A” not being large enough to accommodate the passer and suture is not clear because hole “A” is sized for  the passer #26, retention feature #28 and a suture to pass there-through (Col 6 lines 52-60 and Fig 1 where the passer #26 extends through both tunnel members and hole A). The claimed function is able to be performed as well in-situ. When the retention feature #28 passes through the second tunnel member #18, through hole “A” and into the first tunnel member #16, the suture extends through the second tunnel member and hole “A” and tugging on the proximal end of the suture as well as moving the passer #26 back towards the second tunnel member #18 is able to move the retention feature #28 back into the second tunnel member #18.
The examiner notes that Burkhart has the ability to perform the claimed function in other ways. For example,  moving the passer #26 including a suture attached to retention feature #28 completely through both the second tunnel member #18 and then completely out of first tunnel member #16, the leading tip #30 of the passer can then be re-inserted through the proximal end of the first tunnel member #16, one out of the distal end of the first tunnel member #16, and then directed, via by hand or a tool like tweezers, into the distal end of the second tunnel member #18. 
The manner in which a device is intended to be employed does not differentiate the claimed apparatus from prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).

With regards to the 103 rejection of Claim 1 made with Burkhart in view of Maki, the appellant argues that Maki does not disclose a suture retention feature operable to move through two transversely oriented longitudinal passageways or to carry a suture back through the transversely oriented longitudinal passageways (bottom of page 11 into page 12 of the Appeal Brief). This is not found persuasive as Maki clearly shows in Figs 4-6 and Col 3 lines 45-65 the retention feature #14 has enough flexibility to pass through various transversely oriented passageways (identified in the annotated figure below). Suture can be applied only after suture retention feature #14 exits the instrument #41 and reversing the rotation of wheel #47 or pulling the proximal end of the passer 10 allows the retention feature #14 to go back through the passageways (Col 3 lines 45-65). 


    PNG
    media_image4.png
    743
    397
    media_image4.png
    Greyscale

In response to appellant’s argument that there is no teaching, suggestion, or motivation to combine the references (page 12 of the appeal brief), the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Maki provides a reason that adding a suture retention feature (#14) near the leading or distal end allows for greater flexibility in the placement of sutures (Col 3 lines 47-64). The appellant argues that this is not a good reason because Burkhart already has a mechanism #28 for passing a suture and that this does not provide any added flexibility and that nothing is gained by passing the suture back through hole “A”. 
The examiner notes that "Although statements limiting the function or capability of a prior art device require fair consideration, simplicity of the prior art is rarely a characteristic that weighs against obviousness of a more complicated device with added function." In re Dance, 160 F.3d 1339, 1344, 48 USPQ2d 1635, 1638 (Fed. Cir. 1998) MPEP 2143.01
As stated by Maki, having a suture retention feature at both ends of the passer affords greater flexibility as to when one would like to attach the suture. For example,  a suture attached at the proximal end (at feature #28 in Burkhart) of the passer may be damaged or otherwise not usable, one can use the other retention feature (#14 in view of Maki) at the other end of the passer to attach the suture without wasting time on removing the damaged suture at the proximal end. Likewise, a surgeon may have a preference for the direction the suture is inserted into the body. It is also noted that Burkhart can still work as intended as feature #28 is still able to pass a suture and the modification in view of Maki adds additional functionality. 
The appellant also argues that even if there was a modification, there would be a problem moving the passer back through hole “A” of Burkhart (page 13 of the appeal brief). As discussed in the 103 rejection, the retention feature (#14 in view of Maki) is added adjacent or near the distal tip #30 of Burkart. See also Fig 1 in Maki where the feature #14 is not located at a terminal end and also has a leading tip #12. Further, see Fig 1 in Burkhart (reproduced below), where the passer #26 is sufficiently long such that it completely extends through both tunnel members and the anatomy, including through hole “A” all at once. As such, misalignment with hole “A” would not be of concern as the passer is already extending through hole “A” and the proximal end of the passer is adjacent the proximal end of the second tunnel member #18.   

    PNG
    media_image5.png
    620
    625
    media_image5.png
    Greyscale


With regards to the 103 rejection for Claim 18, the appellant argues that there is no suggestion that loop #28 can be pushed through the instrument (page 14 of the appeal brief). Burkhart in view of Maki would include a suture retention feature (#14 of Maki) adjacent leading tip #30 (of Burkhart). As discussed in the 103 for the rejection of claim 1 and see the annotated figure 1 above, the passer of Burkhart is sufficiently long to extend through the tunnel members #18, #16 and the passer can be moved in the clock wise direction (as seen in Fig 1, annotated Fig 1 of Burkhart above) with feature #28 never being received into any of the tunnel members. In other words, the trailing end of the passer (which includes feature #28, see annotated Fig 1 of Burkhart above) can be pulled to move the leading end of the passer (and the suture retention feature #14 in view of Maki) back into the tunnel members. The examiner notes that the passer of Maki is also sufficiently long as well (Fig 6 where the leading end is out of the instrument #41 while the trailing end is outside the instrument).
In response to appellant's argument (last paragraph of pg 14 of the appeal brief) that the references fail to show certain features of appellant’s invention, it is noted that the features upon which appellant relies (i.e., the pusher of Maki is non-metallic, inferring that the wire loop has to be made out of metal) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Appellant never claims a “metal” wire loop. If appellant is trying to infer that wires are supposed to be made out of metal, the examiner notes Weikel 2002/0032447 paragraph 117 , wires in the art can be made out of metal or plastic. Pasricha  US 20030139752 (Fig 5, paragraph 41) also discusses wires made out of various materials including metals and plastics. 
Appellant also argues that loops 14, 20, 28, or 33 in Maki can be pushed through non-parallel passageways (bottom of page 14 of the appeal brief). This is not found persuasive as Maki clearly shows the ability for its passer to move through non-parallel passageways, see annotated Fig 6 of Maki above showing various transverse passageways and corners that the passer passes through.  As such, with Burkhart in view of Maki,  there would be a reasonable expectation that that the suture retention feature  would be able to be pushed through the tunnel members. See also the discussion regarding Claim 1 on the bottom of page 27 into page 28 of this Examiner’s Answer.  
In response to applicant's argument (bottom of page 14 into page 15) that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., appellants discussion of curved profile 190, bent loop 188 and angled surface 172 of appellant’s invention) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The specific structural arrangement that the appellant discusses is not being claimed. 
Lastly, Appellant refers to their arguments for Claim 1 (page 15). The examiner’s Response to Arguments for Claim 1 (discussed above) also apply to claim 18.



Respectfully submitted,
/JAN CHRISTOPHER L MERENE/Primary Examiner, Art Unit 3773                                                                                                                                                                                                        
Conferees:
 /EDUARDO C ROBERT/  Supervisory Patent Examiner, Art Unit 3773                                                                                                                                                                                                      
/RICHARD G LOUIS/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.